Title: General Orders, 6 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 6th 1776
Parole Essex.Countersign France.


The Quarter-Master-General to have all the empty Casks, which have been collected, filled with fresh Water, to be changed occasionally.
The General hopes the officers and soldiers will improve this opportunity, to get their Arms in the best Order for service—as they cannot tell how soon, or how suddenly, they may be called forth.
Two hundred men properly officered (exclusive of the number ordered the 3rd Instant) to parade to morrow morng, five OClock at the Laboratory, with four days provisions—they will receive tools and directions from the chief Engineer.
